COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  02-08-417-CR

       
02-08-418-CR





NATHAN DERREN MALONE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Nathan Derren Malone attempts to appeal the judgments sentencing him, pursuant to plea bargains, to four years’ deferred adjudication community supervision for possession of a controlled substance of less than one gram (cocaine) and for possession of a controlled substance of less than one gram (heroin).  The trial court’s certifications state that these cases are “plea-bargained . . . and the defendant has NO right of appeal.”   

Accordingly, on November 17, 2008, we informed Malone by letter that this court would dismiss his appeals unless he or any party desiring to continue these appeals filed a response showing grounds for continuing them on or before December 1, 2008.  We received no response.

Rule 25.2(a)(2) limits the right to appeal in a plea-bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases in which the appellant obtained the trial court’s permission to appeal.  
See 
Tex. R. App. P
.
 25.2(a)(2)(A), (B).  Neither Malone nor any other party has indicated that either of these exceptions apply here.  Therefore, we dismiss the appeals.  
See
 Tex. R. App. P
.
 25.2(d), 43.2(f).



PER CURIAM

PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH

Tex. R. App. 
P.
 47.2(b)

DELIVERED: December 31, 2008

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.